DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that one having skill in the art would not have been motivated to substitute Hannes's micro-brush with Marks's distal engaging element because doing so would render Hannes's device unsatisfactory for its intended purpose. Applicant asserts that based on Hannes's own description, Marks's tapered mesh would not fulfill Hannes's stated purpose of 1) ensuring vessel wall contact regardless of the size of the vessel, and 2) capturing fragments that may detach from the thrombus.
Examiner respectfully disagrees. First, it is noted that if Hannes’s device was placed in a vessel having a diameter larger than the micro-brush, than the device would not contact the entire vessel wall. The device of Marks and Hannes are each capable of contacting the entire vessel wall when placed in a vessel having a diameter less than or equal to the greatest diameter of the respective device. Furthermore, Marks device is an expandable mesh, therefore when the mesh filter is deployed, the mesh expands to contact the vessel wall and capture thrombolytic material (para. 0096 and 0122-0123). Second, the device of Marks can capture fragments that may detach from the thrombus within its tapered mesh structure (Fig. 2; para. 0096 and 0122). Therefore, the tapered mesh of Marks would fulfill Hannes’s stated purpose.
Applicant argues that since Hannes states that "[e]xperience has shown that such a tapered micro-brush is especially efficient for the elimination of thrombi and thrombus 
Examiner respectfully disagrees. The fact that Hannes discloses advantages associated with a brush is not considered a teaching away from the use of a mesh because Hannes does not criticize, discredit or otherwise discourage the use of an expandable mesh filter; Marks has an expandable mesh that will expand until it touches the wall of the blood vessel. Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-25 recite the limitation "the mesh" in line 1.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether Applicant is referring the first expandable mesh of the distal element or the second expandable mesh of the interventional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-9, 11-12, 14-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hannes et al. (US 20090198269 ) (hereinafter Hannes) in view of Marks et al. (US 20130030461) (hereinafter Marks) and WasDyke et al. (US 2018/0200040) (hereinafter WasDyke).
Regarding claim 1, Hannes discloses a device for the removal of thrombi from blood vessels (Fig. 7) comprising:
an elongated member (guidewire (6)) including a distal portion configured to be positioned within a blood vessel (12) at a treatment site at or near a thrombus (5) (Fig. 7) (para. 0086 and 0087);
a distal element (2) configured to expand from a constrained configuration to an expanded configuration in which at least a portion of the distal element is in apposition with a blood vessel wall of blood vessel (12) at the treatment site or other desired location  (see Fig. 2 showing the distal element in the compressed state and Fig. 3 showing the distal element in the expanded state; para. 0081 and 0082); and
[The examiner notes that the embodiment of Fig. 7 is being relied upon in the rejection; however, the embodiment shown in Figs. 1-6 are referenced for like features that are not shown in Fig. 7.]
an interventional element (cage structure (1)) (Fig. 7) configured to engage the thrombus at the treatment site (para. 0087; see Fig. 6 for reference), the interventional element (1) extending longitudinally over the distal portion of the elongated member (6) (see Fig. 7) and comprising a second expandable mesh (para. 0029), wherein the interventional element (1) is configured to expand from a constrained configuration to an expanded configuration in which at least a portion of the interventional element is in apposition with the blood vessel wall at the treatment site (see Fig. 2 showing the interventional element in the compressed state and Fig. 3 showing the interventional element in the expanded state; para. 0081 and 0083), wherein the interventional element (1) comprises a first end (retained in sleeve (8)) coupled to the elongated member (6) and a second free end (para. 0079; Fig. 7); and
a stop (proximal stop element (14)) fixedly coupled to the elongated member (6) proximal to the interventional element (1) (see Fig. 7), wherein the interventional element (1) is slidably coupled to the 
Hannes further teaches that the distal element (2) is connected to the guidewire (6) via. a micro-coil (10) (see Fig. 3) (para. 0080).
 [Note: Even though, in the embodiment of Fig. 7, the micro-coil is not shown, it is disclosed in Hannes that the micro-coil (10) connects the distal element (2) to the guidewire (6) (see para. 0043 and 0080) and is show in the embodiment of Fig. 1. It would have been obvious to one of ordinary skill in the art to have the micro-coil in the embodiment of Fig. 7 as well to perform the similar function of connecting the distal element to the guidewire.] 
However, Hannes fails to disclose the distal element (2) comprising an expandable mesh. 
Marks discloses an intravascular thrombectomy device analogous to the device of Hannes comprising an interventional element (proximal engaging element (60) and a distal element (distal engagement element (90)) (Fig. 1C) both disposed on the same central wire (10) with the proximal engaging element (60) slidably coupled to the central wire (10) (see Fig. 7A; para. 0135); wherein the distal element (90) has a tapered basket structure comprising an expandable mesh (para. 0008 and 0097; figs. 1c, 4) for the purpose of engaging or holding the clot during the removal of an occlusion from a body lumen (para. 0121 and 0123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the tapered micro-brush structure of the distal element in Hannes to include the tapered expandable mesh structure of Marks since the two structures are known equivalents in the art and both function to capture, engage or hold the clot during the removal of an occlusion from a body lumen (para. 0121 and 0123).	 
Furthermore, Hannes fails to disclose wherein the distal element (2) (Fig. 7) being rotatably coupled to the elongated member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the fixed connection of the micro-coil of Hannes to be rotatably coupled to the elongate member as taught by WasDyke since WasDyke teaches that fixed connections between a filter and an elongated member on which the filter is mounted and rotatable connections between a filter and an elongated member on which the filter is mounted are known alternatives in the art and would yield the predictable result of enabling the filter to be free to rotate about the guidewire in the deployed configuration (abstract; para. 0044 and 0053).
Regarding claim 14, Hannes discloses a device for the removal of thrombi from blood vessels (Fig. 7) comprising:
 an elongated member (guidewire (6)) (Fig. 7) including a distal portion configured to be positioned within a blood vessel (12) at a treatment site at or near a thrombus (5) (para. 0086 and 0087);
a distal element (2) configured to expand from a constrained configuration to an expanded configuration in which at least a portion of the distal element is in apposition with a blood vessel wall of blood vessel (12) at the treatment site or other desired location (see Fig. 2 showing the distal element in the compressed state and Fig. 3 showing the distal element in the expanded state; para. 0081 and 0082), and wherein the distal element has a proximal portion, a distal portion, and an intermediate portion between the proximal and distal portions (see annotated Fig. 7 below)

    PNG
    media_image1.png
    340
    274
    media_image1.png
    Greyscale

Annotated Fig. 7 of Hannes
[The examiner notes that the embodiment of Fig. 7 is being relied upon in the rejection; however, the embodiment shown in Figs. 1-6 are referenced for like features that are not shown in Fig. 7.]
an interventional element (cage structure (1)) (Fig. 7) comprising a stent retriever [note: the cage structure (1) is capable of capturing a stent and has analogous structure to the stent retriever in the instant application i.e. tapered proximal end and open distal end) extending longitudinally over the distal portion of the elongated member (6) (see Fig. 7).
 a tube (sleeve (8)) [sleeve (8) is interpreted as the tube because the tube in the instant application and the sleeve (8) are both cylindrical in structure] extending longitudinally over the elongated member (6) (see Fig. 7);
a first stop (distal stop element (14)) fixedly coupled to the elongated member (6) proximal to the distal element (2) (see Fig. 7), wherein the interventional element (proximal filter 24; Fig. 4 and 6) is proximal to the distal element (distal filter 26; Fig. 4).

Hannes further teaches that the distal element (2) is connected to the guidewire (6) via. a micro-coil (10) (see Fig. 3) (para. 0080).
 [Note: Even though, in the embodiment of Fig. 7, the micro-coil is not shown, it is disclosed in Hannes that the micro-coil (10) connects the distal element (2) to the guidewire (6) (see para. 0043 and 0080) and is show in the embodiment of Fig. 1. It would have been obvious to one of ordinary skill in the art to have the micro-coil in the embodiment of Fig. 7 as well to perform the similar function of connecting the distal element to the guidewire.] 
Hannes also teaches the interventional element (1) is slidably coupled to the elongated member (6) (Fig. 7) (para. 0086-0088). 
However, Hannes fails to disclose wherein the distal element is slidably coupled to the elongated member and movable along the elongated member between the first and second stops.
WasDyke teaches an embolic protection device capable of being fixed, slidable, and/or rotatably coupled to the elongate member via a mounting sleeves (140, 150) (Fig. 2) (para. 0006 and 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the fixed connection of the micro-coil of Hannes to be slidably coupled to the elongate member as taught by WasDyke since WasDyke teaches that fixed connections between a filter and an elongated member on which the filter is mounted and slidable and/or rotatable connections between a filter and an elongated member on which the filter is mounted are known alternatives in the art and would yield the predictable result of enabling the filter to be free to slide and rotate about the guidewire in the deployed configuration (abstract; para. 0044 and 0053).

WasDyke teaches an embolic protection device being capable of being fixed, slidable, and/or rotatable coupled to the elongate member via. a mounting sleeve (40) (Fig. 2) (para. 0006, 0013, and 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the interventional element [which is slidably coupled to the elongated member (para. 0086-0088)] of Hannes to also be rotatably coupled to the elongate member as taught by WasDyke since WasDyke teaches that the connections between a filter and an elongated member can be slidable and/or rotatably coupled to one another and would yield the predictable result of enabling the filter to be free to rotate about the guidewire in the deployed configuration (abstract; para. 0044 and 0053).
Furthermore, Modified Hannes fails disclose wherein the intermediate portion has a greater cross-sectional dimension than the distal portion.
Marks discloses an intravascular thrombectomy device analogous to the device of Hannes comprising an interventional element (proximal engaging element (60) (Fig. 1C) and a distal element (distal engagement element (90)) (Fig. 1C) both disposed on the same central wire (10) with the proximal engaging element (60) slidably coupled to the central wire (10) (see Fig. 7A; para. 0135); wherein the distal element (90) (shown in Fig. 1C) has a tapered basket structure comprising an expandable mesh (para. 0008 and 0097; Figs. 1C, 4); wherein the distal element has a proximal portion, distal portion, and an intermediate portion between the proximal and distal portions, and wherein the intermediate portion has a greater cross-sectional dimension than the distal portion (see annotated Fig. 1C of Marks below) for the purpose of engaging or holding the clot during the removal of an occlusion from a body lumen (para. 0121 and 0123).


    PNG
    media_image2.png
    558
    798
    media_image2.png
    Greyscale

Annotated Fig. 1C of Marks
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tapered micro-brush structure of the distal element in Hannes to include the tapered expandable mesh structure of Marks since the two structures are known equivalents in the art and both function to capture, engage and/or hold the clot during the removal of an occlusion from a body lumen (para. 0121- 0123).
Regarding claim 3, Modified Hannes discloses wherein the stop (proximal stop (14)) is a first stop, the device further comprising a second stop (distal stop (14)) coupled to the elongated member (6) between the interventional element (1) and distal element (2), wherein the interventional element (1) is movable along the elongated member (6) between the first and second stops (proximal and distal stops (14)) (Fig. 7; para. 0086-0088 of Hannes).
Regarding claim 4, Modified Hannes discloses a third stop (distal tip (11)) [the distal tip (11) is interpreted as the third stop because it is secured to the distal end of the device and prevents the distal element (2) from sliding off] coupled to the elongated member (6) distal to the distal element (2) (para. 0080 of Hannes).
However, Modified Hannes fails to disclose wherein the distal element is slidably coupled to the elongated member and movable along the elongated member between the second and third stops.
WasDyke teaches an embolic protection device capable of being fixed, slidable, and/or rotatably coupled to the elongate member via a mounting sleeves (140, 150) (Fig. 2) (para. 0006 and 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the distal element (that has been previously modified to be rotatably coupled to the elongate member (see rejection of claim 1 above)) of Modified Hannes to also be rotatably coupled to the elongate member as taught by WasDyke since WasDyke teaches that the connections between a filter and an elongated member can be slidable and/or rotatably coupled to one another and would yield the predictable result of enabling the filter to be free to slide and rotate about the guidewire in the deployed configuration (abstract; para. 0044 and 0053).
Regarding claim 6, Modified Hannes discloses further comprising a tube (micro-catheter (13) extending longitudinally over the elongated member (6) (Fig. 2) (para. 0081 of Hannes).
Regarding claim 7, Modified Hannes discloses wherein the tube (13) is coupled to a proximal end portion of the interventional element (1) (see Fig. 2 of Hannes which illustrates that once the interventional element is held in the micro-catheter, the micro-catheter and the interventional element (including the proximal end portion) are coupled to each other) [Note: all of the elements disclosed in Hannes are coupled to one another at least operatively and/or through additional parts].
Regarding claim 8, Modified Hannes discloses a proximalmost stop or coupling member (guide/delivery catheter) (not shown) coupled to the elongated member (6) [Note: it is well known in 
Regarding claim 9, Modified Hannes discloses wherein the tube (13) is coupled to a proximal end portion of the distal element (2) (see Fig. 2 of Hannes which illustrates that once the distal element is held in the micro-catheter, the micro-catheter and the distal element (including the proximal end portion) are coupled to each other) [Note: all of the elements disclosed in Hannes are coupled to one another at least operatively and/or through additional parts].
Regarding claim 11, Modified Hannes discloses wherein the interventional element (1) comprises a thrombectomy device (para. 0079).
Regarding claim 12, Modified Hannes discloses wherein the interventional element (1) comprises a stent retriever [note: the cage structure (1) is capable of capturing a stent and has analogous structure to the stent retriever in the instant application i.e. tapered proximal end and open distal end].
Regarding claim 15, Modified Hannes discloses wherein the distal element (2) is configured to prevent or inhibit a portion of the thrombus from migrating distal thereto (para. 0084-85 and 0087; Figs. 5 and 6).
Regarding claim 16, Modified Hannes discloses further comprising a catheter (guide/delivery catheter) (not shown) having a lumen extending therethrough (para. 0013), wherein the distal element 
Regarding claim 17, Modified Hannes discloses wherein the catheter is a first catheter, the system further comprising a second catheter (micro-catheter (13)) (Figs. 2 and 3) configured to be slidably received by the lumen of the first catheter (para. 0013 and 0066).
Regarding claim 18, Modified Hannes discloses wherein the first catheter is a guide catheter (not shown) (para. 0013) and the second catheter is a micro-catheter (13) (para. 0066).
Regarding claim 19, Modified Hannes discloses a proximalmost stop or coupling member (guide/delivery catheter) (not shown) coupled to the elongated member (6) [Note: it is well known in the art that the guide/delivery sheath is coupled to the elongate member to advance the device to site of treatment (para. 0013)], the tube (sleeve (8)) extending longitudinally between the proximalmost stop or coupling member (guide/delivery catheter) and the interventional element (1) (Note that the guide/delivery catheter would be positioned at the proximal most end of the device (para. 0013) and as shown in Fig. 7, the interventional element is distal from the sleeve (8); thereby  the sleeve (8)) extends longitudinally between the guide/delivery catheter and the interventional element (1)).
Regarding claims 21 and 26, Modified Hannes discloses wherein the first expandable mesh/distal element comprises a plurality of braided filaments (para. 0096 and 0097 of Marks; Fig. 1C).
Regarding claims 22 and 27, Modified Hannes discloses wherein the first expandable mesh/distal element has a globular shape in the expanded configuration (Fig. 1C of Marks) [note: the mesh of Marks in Fig. 1C has a rounded, circular shape (see definition of globular and globe at https://www.merriam-webster.com/dictionary/globular and https://www.merriam-webster.com/dictionary/globe].
Regarding claim 23 and 28, Modified Hannes discloses wherein the first expandable mesh/distal element has an oblate spheroid shape in the expanded configuration (see Fig. 1C of Marks).
Regarding claim 24, Modified Hannes discloses wherein the distal element has a proximal portion, distal portion, and an intermediate portion between the proximal and distal portions, and wherein the intermediate portion has a greater cross-sectional dimension than the distal portion (see annotated Fig. 1C of Marks below).

    PNG
    media_image2.png
    558
    798
    media_image2.png
    Greyscale

Annotated Fig. 1C of Marks
Regarding claims 25 and 29, Modified Hannes discloses wherein the first expandable mesh/distal element is configured to be coupled to a current generator that, when activated, provides an electric current to the distal element [Note: the phrase “configured to” is interpreted as functional language, not structural language, therefore, the “current generator” is not positively claimed as being a structural component of the claimed invention.  Since this limitation is functional, the device of Modified Hannes need only to be capable of being coupled to a current generator that, when activated, provides an electric current to the distal element. Modified Hannes discloses that the first expandable mesh/distal element is formed of metal materials (see para. 0098 of Marks), thereby the mesh/distal element is capable of being coupled to a current generator that, when activated, provides an electric current to the distal element because metal is an electrical conductor.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hannes et al. (US 20090198269) (hereinafter Hannes) in view of Marks et al. (US 20130030461) (hereinafter Marks) and WasDyke et al. (US 2018/0200040) (hereinafter WasDyke), applied to claim 1 above, and in further view of Bonnette et al. (US 9827084) (hereinafter Bonnette).
Regarding claim 5, Modified Hannes discloses all of the limitations set forth above in claim 1, including the intravascular device comprised of the distal element (1) and the interventional element (2) (see Fig. 7). Hannes further discloses wherein the distal element (1) is a first distal element distal to the interventional element (2) (see Fig. 7). However, Modified Hannes fails to disclose a second distal element proximal to the interventional element.
Bonnette teaches an intravascular emboli capture and retrieval device (see Fig. 4) comprising an elongated member (guidewire (22)), a distal element (distal filter (26)), an interventional element (proximal filter (24)) and a second distal element (capture sleeve (14)) (see Fig. 2) (col 10 lines 24-38) for the purpose of further capturing thrombotic debris and compressing the clot retained in the proximal and distal filters to prepare the device for proximal remove through the capture/delivery sheath (para. 0007 and 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Modified Hannes to include the capturing sleeve (16) attached to the capture sleeve position tube (16) (see Fig. 2) of Bonnette in order to further capture thrombotic debris and efficiently compress the clot retained in the proximal and distal filters to prepare the device for proximal removal through the capture/delivery sheath (para. 0007 and 0089).	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hannes et al. (US 20090198269 ) (hereinafter Hannes) in view of Marks et al. (US 20130030461) (hereinafter Marks) and WasDyke et al. (US 2018/0200040) (hereinafter WasDyke) as applied to claim 6 above, and further in view of Girdhar et al. (US 2019/0175200) (hereinafter Girdhar).
Regarding claim 10, Modified Hannes discloses all the limitations disclosed above including the tube (micro-catheter (13) being extended longitudinally over the elongated member (6) (Fig. 2) (para. 0081).  However, Modified Hannes fails to disclose a helical cut extending along at least a portion of the length of the tube. 
Girdhar teaches a tubular member (212; Fig. 2A) being a laser-cut hypotube having a spiral cut pattern along at least a portion of its length (para. 0156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro-catheter in Modified Hannes to include the spiral cut configuration of Girdhar in order to achieve the desired mechanical characteristics (e.g., column strength, flexibility, kink-resistance, etc.) (para. 0156).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Hannes et al. (US 20090198269) (hereinafter Hannes) in view of Marks et al. (US 20130030461) (hereinafter Marks) and WasDyke et al. (US 2018/0200040) (hereinafter WasDyke) as applied to claim 1 above, and further in view of Monstadt (US 2014/0343595).
Regarding claim 13, Modified Hannes discloses all the limitations set forth above in claim 1, including the interventional element (cage structure (1)) (Fig. 7) being configured to engage the thrombus at the treatment site (para. 0087; see Fig. 6 for reference), wherein the interventional element (1) extended longitudinally over the distal portion of the elongated member (6) (see Fig. 7) and comprised the second expandable mesh (para. 0029). However, Modified Hannes fails to explicitly disclose wherein the interventional element is a laser-cut stent.
Monstadt teaches a thrombectomy device used to remove clots/thrombi with a stent structure that is a laser-cut stent (stent structure 1; see Fig. 5) (para. 0001 and 0024).
.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771             

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771